Citation Nr: 1135469	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to February 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The RO's August 2008 rating decision denied service connection for bilateral hearing loss.  In May 2010, the RO issued a rating decision finding clear and unmistakable error in the RO's August 2008 rating decision, and granting service connection at a noncompensable rating for left ear hearing loss, effective March 21, 2008.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  In February 2011, the remaining issue of service connection for right ear hearing loss was remanded for additional evidentiary development.  

For the reasons indicated below, the case is again remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for right ear hearing loss.  He attributes this condition to his inservice duties as a law enforcement specialist.  After reviewing his claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In February 2011, the Board remanded this matter for a VA audiological examination to address the etiology of any current right ear hearing loss found.  The Board remand directed the VA examiner to specifically consider the issue of whether the Veteran's right ear hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Moreover, the Board directed that the Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record, be taken into account.  

The February 2011 VA audiological examination, along with the March 2011 examination addendum, failed to meaningfully consider any of these issues.  Specifically, the VA examiner based his negative opinion solely on normal hearing sensitivity in the right ear upon the Veteran's discharge from the service.  This rationale, standing alone, to be insufficient.  Hensley, 5 Vet. App. at 155.  Accordingly, the Veteran should be provided with a new VA audiological examination to consider the etiology of his right ear hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998).  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the Veteran for a VA audiological examination to address the etiology of any current right ear hearing loss found.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current right ear hearing loss is related to the Veteran's period of military service from December 1969 to February 1974, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  The examiner must not base the required opinion solely on whether right ear hearing loss was shown in service or on service separation.  The examiner must specifically address the question of whether any degree of current right ear hearing loss is a result of his military service or to any incident therein, to include as a result of inservice noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


